Citation Nr: 1717425	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A. (MOPH).


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In an August 2012 decision, the Board denied the Veteran's claim for entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a July 2013 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The Board, in turn, remanded the case back to the Agency of Original Jurisdiction in July 2014 for additional development of the record pursuant to the July 2013 Court order.  

Following completion of the requested development, the AOJ readjudicated the claim and issued supplemental statements of the case to the Veteran in July 2015 and May 2016.  

In July 2016, before the case was returned to the Board on appeal, the Veteran submitted a properly executed VA Form 21-22, appointing MOPH as his accredited representative without limitation, thereby automatically revoking his prior representation by The American Legion.  See 38 C.F.R. § 14.631(f)(1).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2017 correspondence, received prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal, which consisted of entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal has been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran submitted written correspondence in April 2017 indicating his desire to withdraw his appeal.  The issue in appellate status and before the Board at that time was entitlement to additional compensation benefits for a dependent child, N.A.H., based upon school attendance from June 5, 2006 to January 31, 2007.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


